               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                             1:16 CR 64

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )             ORDER
                                          )
RICHARD KIMBLE,                           )
                                          )
           Defendant.                     )
_________________________________ ___     )

      This matter is before the Court on an oral Motion to Withdraw by defense

counsel. The Court denied the Motion orally. This Order memorializes that

ruling.

      On January 7, 2021, a Petition was filed alleging that Defendant had

violated the terms and conditions of his supervised release. Doc. 530.

      Defendant made an initial appearance on January 11, 2021. Defendant’s

request for the appointment of counsel was granted. The Government moved

for detention, and preliminary revocation and detention hearings were

scheduled for January 13, 2021.

      On January 12, 2021, attorney Frank Webster was appointed to

represent Defendant.

      Also on January 12, 2021, an Addendum to the Petition was filed by the

Probation Office.

      On January 13, 2021, the matter came before the undersigned for



     Case 1:16-cr-00064-MR-WCM Document 536 Filed 01/13/21 Page 1 of 3
preliminary revocation and detention hearings, as noticed.

      The undersigned began by giving Defendant initial advisements

regarding the newly filed Addendum. In the course of that proceeding,

Defendant indicated that he wished to have new counsel. Therefore, at the

conclusion of the initial appearance on the Addendum, the Court recognized

Mr. Webster, who made an oral Motion to Withdraw.

      The courtroom and the record were then sealed and the undersigned

heard from defense counsel and Defendant, after which the courtroom and

record were reopened and unsealed.1

      In considering the Motion, the undersigned has taken into account the

following factors: 1) the timeliness of the Motion; 2) the reasons given as to

why Mr. Webster’s representation of Defendant should not continue; and 3)

whether the conflict between Defendant and Mr. Webster is so great that it has

resulted in a total lack of communication preventing an adequate defense. See

United States v. Gallop, 838 F.2d 105, 108 (4th Cir. 1988).

      There has been no delay in the presentation of the Motion. Mr. Webster

indicated that he was appointed late on Monday, January 11, 2021,2 and that


1Matters raised during the sealed portion of the hearing are referenced in this Order
only to the extent they do not appear to implicate confidentiality concerns and are
necessary for the memorialization of the Court’s ruling.

2 As the docket indicates that Mr. Webster was appointed on January 12, the
undersigned presumes that he received word of the appointment late on January 11
and that it was shown on the docket the following day.


     Case 1:16-cr-00064-MR-WCM Document 536 Filed 01/13/21 Page 2 of 3
he met with Defendant on Tuesday, January 12.

      As to the basis of the Motion, Mr. Webster advised that he was making

the Motion at Defendant’s direction. When the Court inquired of Defendant,

however, Defendant only gave short and vague statements as to why

Mr. Webster should not continue to appear for him, such as that Defendant

“just gets the feeling” that Mr. Webster does not have Defendant’s best interest

in mind or otherwise is not working for him. Defendant was unable to provide

specific factual information to support his impressions.

      Defendant’s subjective feelings aside, the Court has been presented with

no information that would indicate a different attorney should be appointed for

Defendant. Mr. Webster responded promptly to the appointment, met with

Defendant almost immediately, and is willing and able to represent Defendant

in this matter.

      Accordingly, Defendant’s oral Motion to Withdraw is DENIED.


                               Signed: January 13, 2021




     Case 1:16-cr-00064-MR-WCM Document 536 Filed 01/13/21 Page 3 of 3
